DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5 and 7 is objected to because of the following informalities:  Claims 1, 5 and 7 recite “[first] predefined sequence” (see line 9 in claim 1) which appears to be “first predefined sequence” (Note: claim 9 recites “the first predefined sequence”).   Appropriate correction is required.
Claims 15 is objected to because of the following informalities:  Claim 15 recites “The method according to claim 13” in line 1, where claim 13 is a system. It appears to be “The keypad according to claim 13”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. U.S. Patent No. 9,965,047 . Although the claims at issue are not identical, they are not patentably distinct from each other because:

The following is an example for comparing claim 1 of this application and claims 1 of Patent.

Claim 1 of this application
Claim 1 of Patent
Claim 1: A method for configuring a keypad of a load control system comprising:
Claims 1: a method for configuring a keypad of a load control system comprising: 
(a) providing the keypad comprising a base unit and a first button assembly, the first button assembly having a first button configuration defining a number and arrangement of one or more buttons
providing the keypad comprising a button assembly, the button assembly having a plurality of buttons, arranged in a known order; 
(b) the keypad entering a configuration mode in response to an actuation of one or more buttons of the first button assembly; (c) alternately actuating one or more buttons of the first button assembly in a predefined sequence
entering a configuration mode of the keypad by actuating a first subset of the plurality of buttons according to a first predefined sequence; 
; (d) the keypad detecting the predefined sequence and recognizing the predefined sequence as corresponding to a second button configuration defining a number and arrangement of one or more buttons
determining the number and type of buttons by actuating each of the plurality of buttons according to a second predefined sequence; 
(f) the keypad operating according to the second button configuration
assigning a predefined set of functions to each of the determined plurality of buttons in the button assembly by actuating a second subset of the determined plurality of buttons according to a third predefined sequence; 
(e) the keypad exiting the configuration mode in response to an actuation of one or more buttons of the first button assembly
and exiting the configuration mode by actuating a third subset of the determined plurality of buttons according to a fourth predefined sequence.
(g) decoupling the first button assembly from the base unit of the keypad; and (h) coupling a second button assembly having the second button configuration to the base unit of the keypad.




As can be seen above, besides the wording, the Patent does not appear to disclose g) decoupling the first button assembly from the base unit of the keypad; and (h) coupling a second button assembly having the second button configuration to the base unit of the keypad.
However, Swatsky teaches g) decoupling the first button assembly from the base unit of the keypad (Figure 8, 210); and (h) coupling a second button assembly having the second button configuration to the base unit of the keypad (Figure 8, 212).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to couple and decouple button assemblies as taught by Swatsky so that if the user wishes to change a keypad from a 2B keypad 120 to a 5BRL keypad 130, the user first removes the 2B button assembly and faceplate 122, and then installs the 5BRL button assembly and faceplate 130 as suggested by Swatsky in [0052].

Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. U.S. Patent No. 10,678,344 (hereinafter Patent) in view of Swatsky. Although the claims at issue are not identical, they are not patentably distinct from each other because:

The following is an example for comparing claim 1 of this application and claims 1 of Patent.

Claim 1 of this application
Claim 1 of Patent
Claim 1: A method for configuring a keypad of a load control system comprising:
Claims 1: A keypad adapted to control a load control system comprising:
(a) providing the keypad comprising a base unit and a first button assembly, the first button assembly having a first button configuration defining a number and arrangement of one or more buttons
a button assembly, the button assembly having a plurality of buttons, arranged in a known order, 
(b) the keypad entering a configuration mode in response to an actuation of one or more buttons of the first button assembly; (c) alternately actuating one or more buttons of the first button assembly in a predefined sequence
the keypad adapted to enter a configuration mode by actuating a first subset of the plurality of buttons according to a first predefined sequence
; (d) the keypad detecting the predefined sequence and recognizing the predefined sequence as corresponding to a second button configuration defining a number and arrangement of one or more buttons
the keypad further adapted to determine the number and type of buttons by actuating each of the plurality of buttons according to a second predefined sequence
(f) the keypad operating according to the second button configuration
the keypad further adapted to assign a first predefined set of functions to each of the determined plurality of buttons in the button assembly by actuating a second subset of the determined plurality of buttons according to a third predefined sequence
(e) the keypad exiting the configuration mode in response to an actuation of one or more buttons of the first button assembly
and the keypad further adapted to exit the configuration mode by actuating a third subset of the determined plurality of buttons according to a fourth predefined sequence

and wherein the first predefined sequence comprises actuating a first unresolvable command by actuating two or more buttons substantially simultaneously.
(g) decoupling the first button assembly from the base unit of the keypad; and (h) coupling a second button assembly having the second button configuration to the base unit of the keypad.




As can be seen above, besides the wording, the Patent does not appear to disclose g) decoupling the first button assembly from the base unit of the keypad; and (h) coupling a second button assembly having the second button configuration to the base unit of the keypad.
However, Swatsky teaches g) decoupling the first button assembly from the base unit of the keypad (Figure 8, 210); and (h) coupling a second button assembly having the second button configuration to the base unit of the keypad (Figure 8, 212).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to couple and decouple button assemblies as taught by Swatsky so that if the user wishes to change a keypad from a 2B keypad 120 to a 5BRL keypad 130, the user first removes the 2B button assembly and faceplate 122, and then installs the 5BRL button assembly and faceplate 130 as suggested by Swatsky in [0052].

Allowable Subject Matter
Claims 1-24 would be allowable if nonstatutory double patenting is overcome. As mentioned above, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The following is an examiner’s statement of reasons for allowance: 
Claim 1 is related to a method for configuring a keypad of a load control system comprising: (a) providing the keypad comprising a base unit and a first button assembly, the first button assembly having a first button configuration defining a number and arrangement of one or more buttons; (b) the keypad entering a configuration mode in response to an actuation of one or more buttons of the first button assembly; (c) alternately actuating one or more buttons of the first button assembly in a first predefined sequence; (d) the keypad detecting the first predefined sequence and recognizing the first predefined sequence as corresponding to a second button configuration defining a number and arrangement of one or more buttons; (e) the keypad exiting the configuration mode in response to an actuation of one or more buttons of the first button assembly; (f) the keypad operating according to the second button configuration; (g) decoupling the first button assembly from the base unit of the keypad; and (h) coupling a second button assembly having the second button configuration to the base unit of the keypad.
The closest prior arts:
Swatsky teaches advanced programming mode use guide is provided to the user to assist in the selection of button functionality and configuration options of the keypad in [0065] and figure 9. In addition, Swatsky teaches press and hold the top and bottom buttons in order to exit the present programming mode in [0060]. Furthermore, Swatsky teaches removes the old button assembly and install the new button assembly in figure [0052] and figure 8. However, Swatsky does not appear to specifically disclose all the above underlined limitations. 
Brown et al. U.S. Patent Publications No. 2005/0269196 teaches in [0091], controller can easily be disassembled and reassembled in a different configuration (i.e., with a different set of control key inserts). For example, the controller of FIGS. 1-8 is assembled by reversibly snapping together elements 2, 4, 12, and 14 (and control key inserts properly positioned between elements 2 and 4), without the need for screws. The controller of FIGS. 1-8 can be disassembled by squeezing together pairs of prongs 4A (of bezel 4) and then removing prongs 4A from aligned holes 94, 304, and 204 of elements 2, 12, and 14, to decouple elements 2, 4, 12, and 14. After disassembly, a different set of control key inserts can be swapped for the previous control key inserts, and the controller then reassembled with the new set of control key inserts. After the controller is reassembled with a new set of control key inserts, microprocessor 80 and EEPROM 82 typically need to be reconfigured. However, Brown does not appear to specifically disclose all the above underlined limitations.
Therefore, the closest prior art either singularly or in combination, fail to anticipate or render obvious the above limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621